Exhibit 10.1

 

Ecoark Holdings, Inc.

 

Notice of Non-Qualified Stock Option Grant

 

You (the “Optionee”) have been granted the following option (the “Option”) to
purchase Common Stock of Ecoark Holdings, Inc. (the “Company”), par value $0.001
per share (“Share”):

 



Name of Optionee: Peter Mehring     Total Number of Shares   Subject to Option:
2,017,500     Type of Option: Non-Qualified Stock Options (NQSOs)     Exercise
Price Per Share: $2.60     Effective Date of Grant: October 13, 2017     Vesting
Schedule: The Options shall become vested and nonforfeitable if the Grantee
shall have remained in the continuous employ of the Company through the vesting
dates set forth below with respect to the percentage of Options set forth next
to such date:

 



      Percentage of        NQSOs Vesting on    Vesting Date   Such Vesting Date 
           10/13/2018   25%   10/13/2019   25%   10/13/2020   25%   10/13/2021 
 25%



 

Expiration Date: If the Optionee’s employment or service as a Director or
Consultant, as the case may be, is terminated, the Option shall expire on the
earliest of the following occasions: (i) three months following the termination
of the Optionee’s employment or service for any reason other than Cause, death,
or Disability; (ii) one year following the termination of the Optionee’s
employment or service due to death or Disability; or (iii) the date of
termination of the Optionee’s employment or service for Cause.  The foregoing
notwithstanding, however, no Option shall be exercisable later than the tenth
(10th) anniversary date of its grant.

 





 

 

This grant is subject to all of the terms and conditions set forth in the
Non-Qualified Stock Option Agreement (the “Agreement”). This grant is made and
granted as a stand-alone award and is not granted under or pursuant to the
Company’s 2017 Omnibus Incentive Plan (the “Plan”). However, unless otherwise
defined herein, the terms defined in the Plan shall have the same defined
meanings in this Agreement.

 

By your signature and the signature of the Company’s representative below, you
and the Company agree and acknowledge that this Option is governed by the terms
and conditions of the attached Non-Qualified Stock Option Agreement, which are
incorporated herein by reference, and that you have been provided with a copy of
the Plan and Non-Qualified Stock Option Agreement.

 

Grantee:  Ecoark Holdings, Inc.

 

By:   By: Name: Peter Mehring   Name: Randy May       Title: Chief Executive
Officer

 



-2-

 

 

Ecoark Holdings, Inc.

 

Non-Qualified Stock Option Agreement

 

Section 1. Grant of Option.

 

(a) Option. On the terms and conditions set forth in the Notice of Non-Qualified
Stock Option Grant (the “Grant Notice”) and this Non-Qualified Stock Option
Agreement (the “Agreement”), the Company grants to the Optionee on the Effective
Date of Grant the option (the “Option”) to purchase at the Exercise Price the
number of Shares set forth in the Grant Notice.

 

(b) Plan and Defined Terms. The Option granted by this Agreement is granted as a
stand-alone grant, separate and apart from, and outside of, the Plan, and shall
not constitute an award granted under or pursuant to the Plan. Notwithstanding
the foregoing, the terms, conditions, and definitions set forth in the Plan
shall apply to the Option as though the Option had been granted under the Plan,
and the Option shall be subject to such terms, conditions, and definitions,
which are hereby incorporated into this Agreement by reference; provided that,
for the avoidance of doubt, the Option granted by this Agreement shall not
reduce and shall have no impact on the number of shares available for grant
under the Plan. To the extent any provision hereof is inconsistent with a
provision of the Plan, the provisions of this Agreement will govern. All
capitalized terms that are used in the Grant Notice or this Agreement and not
otherwise defined therein or herein shall have the meanings ascribed to them in
the Plan.

 

Section 2. Right to Exercise.

 

The Option hereby granted shall be exercised by written notice to the Committee,
specifying the number of Shares the Optionee desires to purchase together with
provision for payment of the Exercise Price. Subject to such limitations as the
Committee may impose (including prohibition of one more of the following payment
methods), payment of the Exercise Price may be made by (a) check payable to the
order of the Company, for an amount in United States dollars equal to the
aggregate Exercise Price of such Shares, (b) by tendering to the Company Shares
having an aggregate Fair Market Value equal to such Exercise Price, (c) by
broker-assisted exercise, or (d) by a combination of such methods. The Company
may require the Optionee to furnish or execute such other documents as the
Company shall reasonably deem necessary (i) to evidence such exercise and
(ii) to comply with or satisfy the requirements of the Securities Act of 1933,
as amended, the Exchange Act, applicable state or non-U.S. securities laws or
any other law.

 

Section 3. Term and Expiration.

 

(a) Basic Term. Subject to earlier termination pursuant to the terms here, the
Option shall expire on the expiration date set forth in the Grant Notice.

 

(b) Termination of Employment or Service. If the Optionee’s employment or
service as a Director or Consultant, as the case may be, is terminated, the
Option shall expire on the earliest of the following occasions:

 

(i) The expiration date set forth in the Grant Notice;

 



-3-

 

 

(ii) Three months following the termination of the Optionee’s employment or
service for any reason other than Cause, death, or Disability;

 

(iii) One year following the termination of the Optionee’s employment or service
due to death or Disability; or

 

(iv) The date of termination of the Optionee’s employment or service for Cause.

 

The Optionee may exercise all or part of this Option at any time before its
expiration under the preceding sentence, but, subject to the following sentence,
only to the extent that the Option had become vested before the Optionee’s
employment or service terminated. When the Optionee’s employment or service
terminates, this Option shall expire immediately with respect to the number of
Shares for which the Option is not yet vested. If the Optionee dies after
termination of employment or service, but before the expiration of the Option,
all or part of this Option may be exercised (prior to expiration) by the
personal representative of the Optionee or by any person who has acquired this
Option directly from the Optionee by will, bequest or inheritance, but only to
the extent that the Option was vested and exercisable upon termination of the
Optionee’s employment or service.

 

(c) Definition of “Cause.” The term “Cause” shall have the meaning ascribed to
such term in the Optionee’s employment agreement with the Company or any
Subsidiary. If the Optionee’s employment agreement does not define the term
“Cause,” or if the Optionee has not entered into an employment agreement with
the Company or any Subsidiary, the term “Cause” shall mean (i) the willful
engaging by the Optionee in misconduct that is demonstrably injurious to the
Company or any Parent or Subsidiary (monetarily or otherwise), (ii) the
Optionee’s conviction of, or pleading guilty or nolo contendere to, a felony
involving moral turpitude, or (iii) the Optionee’s violation of any
confidentiality, non-solicitation, or non-competition covenant to which the
Optionee is subject.

 

(d) Definition of “Disability.” The term “Disability” shall have the meaning
ascribed to such term in the Optionee’s employment agreement with the Company or
any Subsidiary. If the Optionee’s employment agreement does not define the term
“Disability,” or if the Optionee has not entered into an employment agreement
with the Company or any Subsidiary, the term “Disability” shall mean the
Optionee’s entitlement to long-term disability benefits pursuant to the
long-term disability plan maintained by the Company or in which the Company’s
employees participate.

 

Section 4. Transferability of Option.

 

The Option shall not be transferable by the Optionee other than by will or the
laws of descent and distribution, and the Option shall be exercisable during the
Optionee’s lifetime only by the Optionee or on his or her behalf by the
Optionee’s guardian or legal representative.

 

Section 5. Investment Intent; Restrictions on Transfer.

 

Optionee represents and agrees that if Optionee exercises this Option in whole
or in part, Optionee will in each case acquire the Shares upon such exercise for
the purpose of investment and not with a view to, or for resale in connection
with, any distribution thereof; and that upon such exercise of this Option in
whole or in part, Optionee (or any person or persons entitled to exercise this
Option under the provisions hereof) shall furnish to the Company a written
statement to such effect, satisfactory to the Company in form and substance. If
the Shares represented by this Option are registered under the Securities Act,
either before or after the exercise of this Option in whole or in part, the
Optionee shall be relieved of the foregoing investment representation and
agreement and shall not be required to furnish the Company with the foregoing
written statement.

 



-4-

 

 

Optionee further represents that Optionee has had access to the financial
statements or books and records of the Company, has had the opportunity to ask
questions of the Company concerning its business, operations and financial
condition, and to obtain additional information reasonably necessary to verify
the accuracy of such information.

 

Unless and until the Shares represented by this Option are registered under the
Securities Act, all certificates representing the Shares and any certificates
subsequently issued in substitution therefor and any certificate for any
securities issued pursuant to any stock split, share reclassification, stock
dividend or other similar capital event shall bear legends in substantially the
following form:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED OR OTHERWISE QUALIFIED UNDER THE
SECURITIES ACT OF 1933 (THE ’SECURITIES ACT’) OR UNDER THE APPLICABLE OR
SECURITIES LAWS OF ANY STATE. NEITHER THESE SECURITIES NOR ANY INTEREST THEREIN
MAY BE SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF
REGISTRATION UNDER THE SECURITIES ACT OR ANY APPLICABLE SECURITIES LAWS OF ANY
STATE, UNLESS PURSUANT TO EXEMPTIONS THEREFROM.

 

and/or such other legend or legends as the Company and its counsel deem
necessary or appropriate. Appropriate stop transfer instructions with respect to
the Shares have been placed with the Company’s transfer agent.

 

Section 5. Miscellaneous Provisions.

 

(a) Acknowledgements.

 

(i) The Optionee hereby acknowledges that he or she has read and understands the
terms of the Plan and this Agreement, and agrees to be bound by their respective
terms and conditions. The Optionee acknowledges that there may be tax
consequences upon the exercise or transfer of the Option and that the Optionee
should consult an independent tax advisor prior to any exercise of the Option.

 

(ii) Optionee and the Company acknowledge and agree that (A) Optionee and
Company entered into that certain Restricted Stock Award Agreement dated March
21, 2017, as amended (the “Restricted Stock Award”); (B) Optionee and the
Company entered into that certain Restricted Stock Unit Grant Agreement dated
June 28, 2017 (the “RSU Award”); (C) in addition to this Agreement, Optionee and
Company have agreed to the terms of an Incentive Stock Option Award Agreement, a
Nonstatutory Option Award Agreement, and a Stock Option Grant Agreement, each of
which are dated October 13, 2017 (collectively, with this Agreement, the “Option
Agreements”); and (D) by his signature on the Option Agreements, Optionee agrees
to forfeit the Restricted Stock Award and the RSU Award, and agrees that the
Option Agreements are a fair and equitable substitute for the Restricted Stock
Award, the RSU Award, and for all services that Optionee has provided to the
Company as of the date of the Option Agreements.

 



-5-

 

 

(b) Tax Withholding. Pursuant to Article 20 of the Plan, the Company shall have
the power and the right to deduct or withhold, or require the Optionee to remit
to the Company, an amount sufficient to satisfy any federal, state and local
taxes (including the Optionee’s FICA obligations) required by law to be withheld
with respect to this Option. The Committee may condition the delivery of Shares
upon the Optionee’s satisfaction of such withholding obligations. The Optionee
may elect to satisfy all or part of such withholding requirement by tendering
previously-owned Shares or by having the Company withhold Shares having a Fair
Market Value equal to the minimum statutory withholding (based on minimum
statutory withholding rates for federal, state and local tax purposes, as
applicable, including payroll taxes) that could be imposed on the transaction,
and, to the extent the Committee so permits, amounts in excess of the minimum
statutory withholding to the extent it would not result in additional accounting
expense. Such election shall be irrevocable, made in writing, signed by the
Optionee, and shall be subject to any restrictions or limitations that the
Committee, in its sole discretion, deems appropriate.

 

(c) Notice Concerning Disqualifying Dispositions. If the Option is an Incentive
Stock Option, the Optionee shall notify the Committee of any disposition of
Shares issued pursuant to the exercise of the Option if the disposition
constitutes a “disqualifying disposition” within the meaning of Sections 421 and
422 of the Code (or any successor provision of the Code then in effect relating
to disqualifying dispositions). Such notice shall be provided by the Optionee to
the Committee in writing within 10 days of any such disqualifying disposition.

 

(d) Rights as a Stockholder. Neither the Optionee nor the Optionee’s transferee
or representative shall have any rights as a stockholder with respect to any
Shares subject to this Option until the Option has been exercised and Share
certificates have been issued to the Optionee, transferee or representative, as
the case may be.

 

(e) Ratification of Actions. By accepting this Agreement, the Optionee and each
person claiming under or through the Optionee shall be conclusively deemed to
have indicated the Optionee’s acceptance and ratification of, and consent to,
any action taken under this Agreement and Grant Notice by the Company, the
Board, or the Committee.

 

(f) Notice. Any notice required by the terms of this Agreement shall be given in
writing and shall be deemed effective upon personal delivery or upon deposit
with the United States Postal Service, by registered or certified mail, with
postage and fees prepaid. Notice shall be addressed to the Company at its
principal executive office and to the Optionee at the address that he or she
most recently provided in writing to the Company.

 

(g) Choice of Law. This Agreement and the Grant Notice shall be governed by, and
construed in accordance with, the laws of the State of Nevada, without regard to
any conflicts of law or choice of law rule or principle that might otherwise
cause this Agreement or the Grant Notice to be governed by or construed in
accordance with the substantive law of another jurisdiction.

 



-6-

 

 

(h) Arbitration. Any dispute or claim arising out of or relating to this
Agreement or the Grant Notice shall be settled by binding arbitration before a
single arbitrator in Nevada and in accordance with the Commercial Arbitration
Rules of the American Arbitration Association. The arbitrator shall decide any
issues submitted in accordance with the provisions and commercial purposes of
this Agreement and the Grant Notice, provided that all substantive questions of
law shall be determined in accordance with the state and Federal laws applicable
in the state in which the Company is incorporated, without regard to internal
principles relating to conflict of laws.

 

(i) Modification or Amendment. This Agreement may only be modified or amended by
written agreement executed by the parties hereto; provided, however, that the
adjustments permitted pursuant to Article 4.3 of the Plan may be made without
such written agreement.

 

(j) Severability. In the event any provision of this Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining provisions of this Agreement, and this Agreement shall be
construed and enforced as if such illegal or invalid provision had not been
included.

 

(k) References to Plan. All references to the Plan shall be deemed references to
the Plan as may be amended from time to time.

 

(l) Section 409A Compliance. To the extent applicable, it is intended that this
Agreement comply with the requirements of Code Section 409A and any related
regulations or other guidance promulgated with respect to such Section by the
U.S. Department of the Treasury or the Internal Revenue Service and the
Agreement and the Grant Notice shall be interpreted accordingly.

 

 

-7-

 

